DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 11-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tonzi (5,652,472). Tonzi discloses a magnetic levitation power system (col. 3, lines 16-20), disposed on a wheel hub and a driver shaft (see figure 1a) and comprising: a magnetic power system disposed on the wheel hub and the driver shaft, wherein the magnetic power system is configured to generate a power capable of enabling a movement of the wheel hub through an interaction of magnetic fields between the wheel hub and the driver shaft (see col. 3, lines 45-67); a first magnetic levitation system disposed on the wheel hub and the driver shaft, wherein the first magnetic levitation system is capable of enabling the wheel hub and the driver shaft to be in a levitation state within a circumferential extent of 360 degrees with the wheel hub being opposite to the driver shaft through the interaction of the magnetic fields between the wheel hub and the driver shaft; and a second magnetic levitation system disposed on the wheel hub and the driver shaft, wherein the second magnetic levitation system is capable of enabling the wheel hub and the driver shaft to be in a levitation state in a direction of a central axis of the wheel hub through the interaction of the magnetic fields between the wheel hub and the driver shaft (see col. 8, lines 39 – col. 10, line 67); [claim 2] inherent; [claims 6 and 7] see figures 1a- 1c and 2a; [claims 11-14] see figures 1a – 5.
Allowable Subject Matter
Claims 3-5, 8-10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/                             Primary Examiner, Art Unit 3617